DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Status of the Claims
	Claims 4 and 12 remain cancelled. Claims 1 and 9 are currently amended. Claims 17-20 are as previously presented. Claims 2-3, 5-8, 10-11, and 13-16 are original. Claims 1-3, 5-11, and 13-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(a)
	Claims 1 and 9 have been amended to remove the “verification” object and now reflect the “verifying” step described in the specification; accordingly, the corresponding 35 USC 112(a) rejections for claims 1-3, 5-11, and 13-20 are withdrawn. 	
Claims 17-19 still recite the rejected subject matter and the 35 USC 112(a) rejections for these claims are upheld, as explained below.
Rejection Under 35 USC 101
	The independent claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the one or more recommended follow-up being identified from at least one imaging study and at least one clinical lab test related to the at least one imaging study), and thus the corresponding 35 USC 103 rejections for claims 1-3, 5-11, and 12-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 112(a)
	On page 10 Applicant argues that the subject matter of claims 17 and 18 are supported by the specification. Applicant’s arguments are fully considered, but are not persuasive. Though the specification does include broad disclosure of “highlighting prior tumor / lesions for tracking, ranking of relevancy for comparison, and finding of prior lesions” as well as “checking of previously noted masses, lesions or tumors in prior studies is suggested for comparison to the current study,” there is no disclosure of any specific steps used to achieve these broad  functions. That is, there is not sufficient disclosure of specifically determining a lesion in a current report, determining one or more comparison reports having a same lesion or tumor as the current report, and ranking each of the comparison reports based on the lesion or tumor as in claim 17, nor of specifically determining one or more prior reports occurring before the one or more comparison reports, wherein the one or more prior reports comprise one or more additional lesion as in claim 18. These steps are narrower than the broad functions summarized in paras. [0009]-[0010] & [0013] of the specification, and each specific step is not supported by the broad disclosure as Applicant asserts. Accordingly, the 35 USC 112(a) rejections are upheld for claims 17-18. 
Rejection Under 35 USC 101
	On page 7 Applicant argues that the “present claims do not fall within one of the enumerated categories, and so should not be considered directed to an abstract idea” but do not provide any specific 
	On page 7 Applicant argues that the claims are not directed to the abstract idea because they allow for follow up tracking as described in para. [0011] of the specification, and are thus “directed to ‘a process specifically designed to achieve an improved technological result.’” Applicant’s arguments are fully considered, but are not persuasive. The process described in the present claims is not directed to a technical solution to a technical problem, but rather provides a business solution to a business problem of difficulty tracking clinical documentation. This does not amount to a technical improvement because there is no identified technical barrier that this invention seeks to overcome (e.g. various systems unable to communicate due to different data formats or communication protocols, some previous technical inability for follow-up verification documentation to be stored in a certain system, etc.), and it is rather directed to ensuring that a follow-up has occurred and been documented, which medical professionals and administrators routinely manually verify. Thus, the use of a computer-based method or system for performing this overall function is not a technical improvement and instead amounts to mere instructions to apply the abstract idea on a computer, which does not provide integration into a practical application.
	On page 8 Applicant argues that the claims offer “significantly more” than the abstract idea by “recit[ing] various specific steps for performing an analysis of an electronic medical record” that provide elements “other than what is well-understood, routine and conventional in the field.” Applicant further asserts that the previous office action did not sufficiently demonstrate the “well-known” nature of the claim elements because it did not provide evidence beyond pointing to the prior art. Applicant’s arguments are fully considered, but are not persuasive. Applicant does not point to any particular additional elements or combination of elements that are unconventional beyond merely asserting that “various specific steps” of an electronic medical record analysis are unconventional. These analysis steps do not provide significantly more than the abstract idea itself because they are the abstract idea itself; that is, the steps of continuously monitoring a medical record system, identifying recommended follow-ups, determining whether the recommended follow-ups were verifiably performed by searching various other systems, electronic medical records and electronic medical information systems. Further, Examiner cited to particular portions of Applicant’s own original specification to show the invention can be implemented with general purpose computing system environments and configurations utilizing conventional electronic communication standards known in the art (see Final Office action mailed 11/5/2020 at Pgs 12-13). 
Accordingly, the 35 USC 101 rejections are upheld for claims 1-3, 5-11, and 13-16. 
Rejection Under 35 USC 103
	Applicant’s arguments regarding the alleged deficiencies of the Grigsby and Rao references are rendered moot because neither of these references are relied upon the updated prior art rejections. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites “determining a lesion or tumor in a current report,” “determining one or more prior lesions and suggesting the same or similar anatomical regions, but are silent regarding any specific steps for determining a lesion/tumor from a current report or determining a report having the same lesion/tumor. Additionally, though ranking or ordering of the comparison reports by “relevancy” and/or “to highlight differences” are contemplated in [0010], these ranking/ordering steps are not specifically disclosed as being “based on the lesion or tumor” and thus this function is also not supported. Because the limitations reciting determining a lesion in a current report, determining comparison reports having the same lesion, and ranking the comparison reports based on the lesion were not present in the original disclosure as filed, these limitations constitute new matter and are rejected under 35 U.S.C. 112(a). Claim 18 is also rejected on this basis because it inherits the unsupported limitations due to its dependence on claim 17. 
Claim 18 recites “determining one or more prior reports occurring before the one or more comparison reports, wherein the one or more prior reports comprise one or more additional lesion.” Applicant’s original specification does not provide sufficient written support for this step; at most, para. [0009] discloses “prior comparison study handling, follow up tracking based on prior reports, [and] suggesting prior comparisons”, para. [0010] discloses “suggesting comparisons, highlighting prior tumor / lesions for tracking, ranking of relevancy for comparison, and finding of prior lesions” and para. [0013] additional prior report occurring before the one or more comparison reports, nor of such an additional report comprising one or more additional lesion. Because the corresponding subject matter was not present in the original disclosure as filed, this limitation constitutes new matter and is rejected under 35 U.S.C. 112(a).
Claim 19 recites “determining one or more annotations from a first report of a patient that are related annotations from one or more additional reports of the patient” and “providing the one or more annotations to the user with a prompt to link the related annotations from the one or more additional reports.” Applicant’s original specification does not provide sufficient written support for either of these steps; at most, para. [0009] discloses “suggested linking of annotations” and para. [0014] discloses “linking of annotations is suggested.” However, the specification is silent as to any particular steps that cause the system to suggest linking of annotations, and no mention is made of determining annotations from a first report that are related annotations from an additional report nor of providing the annotations to a user with a prompt. Because the limitations reciting determining and providing annotations was not present in the original disclosure as filed, these limitations constitute new matter and are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-3, 5-8, and 17-20 are directed to a method (i.e. a process) and claims 9-11 and 13-16 are directed to a computer program product (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial 
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, describe a certain method of organizing human activity because they describe a data monitoring and notification interaction that could occur between human actors. Specifically, the claim recites continuously monitoring a medical record system comprising a plurality of prior reports of a patient; identifying one or more recommended follow-up within the medical record system, the one or more recommended follow-up being identified from at least one imaging study and at least one clinical lab test related to the at least one imaging study; determining whether each recommended follow-up or an equivalent to the recommended follow-up was performed, wherein said determination comprises searching a plurality of medical systems and verifying each recommended follow-up or equivalent to thereby determine any recommended follow-ups missing verification, the plurality of medical system comprising another medical record system, a picture archiving and communication system, or a medical billing system; notifying a user of any follow-up missing the verification; and adding any follow-up missing the verification to a PACS worklist. 
Each of these steps describe a certain method of organizing human activity because a human actor (e.g. a medical administrator) could conceivably monitor a patient’s records, identify an ordered action and determine whether that action was performed by searching documentation in a patient’s medical record, notify a user (e.g. a clinician or the patients themselves) of missing follow-up documentation and subsequently communicating a new worklist item to another human actor such as a radiologist (e.g. verbally). Thus, the claim recites a certain method of organizing human activity in the form of managing interactions between people. Independent claim 9 recites similar limitations (but for the recitation of generic computer components) and recites a judicial exception under a similar analysis. 
Dependent claims 2-3, 5-8, 10-11, 13-16, and 17-20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 9, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 7, 15, and 17-19 recite further limitations that describe certain methods of organizing human activity. Specifically, claims 7 and 15 recite registering to receive updates from the medical record system, which describes a registration interaction between two entities such as a clinician and an administrator. Claim 17 recites determining a lesion or tumor in a current 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include the medical records system specifically being an electronic medical records system (which may also include a PACS system), indicating the monitoring, searching, etc. steps are implemented in an electronic environment. This element, when considered in the context of the claim as a whole, does not reflect an improvement in the functioning of a computer or other technological field, does not effect a particular treatment or prophylaxis for a disease or medical condition, does not implement the abstract idea with a particular machine that is integral to the claim, does not effect a transformation of a particular article to a different state or thing, nor does it apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a electronic medical records and implying that several of the other steps are thus implemented in an electronic computing environment merely amounts to instructions to implement an abstract idea on a computer because inclusion of the word electronic merely implies that an otherwise analog interaction (i.e. the manual monitoring, searching, etc. of physical medical records) is implemented in a generic computer environment. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 9 recites the same “electronic” additional element as claim 1, and further includes the additional element of a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform method steps. This claim thus more explicitly recites that the method is intended to be implemented in an electronic computer environment. However, the use of a computer program product storing processor-executable computer instructions still amounts to mere instructions to apply the exception on a computer because it merely invokes generic computer elements as tools with which to digitize a method that could otherwise be performed manually by human actors. Accordingly, claim 9 is also directed to an abstract idea without integration into a practical application.
The judicial exception recited in dependent claims 2-3, 5-8, 10-11, 13-16, and 17-20 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in or implied by claims 1 and 9. Further, claims 2, 7-8, 10, and 15-20 merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Specifically, claims 2 and 10 recite that the recommended follow-up comprises communication of a finding, which describes a piece of documentation that could be stored in a medical record and identified by a human actor. Claims 7 and 15 again recite electronic medical records, indicating a computer-implemented registering step; these limitations amount to mere instructions to apply the exception on a computer under a similar analysis as in the independent claims. Claims 8 and 16 recite that the billing system is an insurance claim system, which is simply another type of records system that a human actor would be capable of monitoring. Claims 17-19 comprise steps that could be performed between human actors as explained above. Claim 20 recites that the follow-up 
New additional elements are introduced in claims 3, 5-6, 11, and 13-14. These include the sending of HL7 messages/queries as well as the sending of DICOM queries. These additional elements merely serve to tie the notification and searching functions to specific computer environments via recognized electronic health messaging standards, and thus also amount to mere instructions to apply the exception in a computer environment. That is, these particular types of communication protocols are merely used as tools with which to digitize communications that could otherwise be achieved during a manual interaction between human actors. 
Accordingly, the additional elements of claims 1-3, 5-11, and 13-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-3, 5-11, and 13-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a specifically electronic medical records system, a computer program product comprising stored processor-executable computer code, and particular HL7 and DICOM communication protocols used to perform the monitoring, identifying, determining, searching, notifying, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. 
As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0031] of Applicant’s specification, noting that the system is implemented as “a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations” and provides numerous “examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/ server 12.” Further, para. [0044] indicates that the “computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus.” These disclosures indicate that the computing elements on which the method is 
Examiner also notes that receiving or transmitting data over a network as well as storing and retrieving information in memory are each recognized as well-understood, routine, and conventional computer functions previously known to the industry, as outlined in MPEP 2106.05(d)(II), and thus these functions to not amount to significantly more than the abstract idea. 
Thus, when considered as a whole and in combination, claims 1-3, 5-11, and 13-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted (US 20070067185 A1) in view of Kulon (US 20170109473 A1).
Claims 1 and 9
Halsted teaches a method comprising: 
continuously monitoring an electronic medical record system, the electronic medical record system comprising a plurality of prior reports of a patient (Halsted [0012], noting a computerized system that monitors a patient record database (i.e. an electronic medical record system comprising a plurality of prior reports of a patient); see also Fig. 1, [0052], noting monitored/queried sources include a variety of hospital information systems and databases);
identifying one or more recommended follow-up within the electronic medical record system, (Halsted [0044], noting identification of recommended follow-up exams, tests, appointments, etc. to be tracked, e.g. by a user inputting a particular follow-up as in [0065]);
determining whether each recommended follow-up or an equivalent to each recommended follow-up was performed, wherein said determination comprises searching data from a plurality of medical systems and verifying each recommended follow-up or equivalent to thereby determine any recommended follow-ups missing verification, the plurality of medical systems comprising another electronic medical record system, a picture archiving and communication system (PACS), or a medical billing system (Halsted Fig. 1, [0052], noting various records databases (including radiology databases, considered equivalent to a PACS) are queried to pull relevant patient information for tracking patient events; [0044]-[0047] provide examples of querying patient records for completion (i.e. verification) of various events in order to determine if any recommended follow-ups are incomplete (i.e. missing verification);
notifying a user of any follow-up missing the verification (Halsted [0044], noting users are notified if any follow-up event is not completed within a specified timeframe); and
adding any follow-up (Halsted [0048], noting a physician can electronically schedule a test, exam, or procedure using the system, e.g. by clicking a link to a centralized scheduling database; the scheduling of an imaging/radiology procedure in this way (as in Fig. 16, where a follow-up MRI can be scheduled) is considered equivalent to adding a follow-up to a PACS worklist because the follow-up is being ordered/scheduled in an electronic scheduling system for an imaging modality, which one of ordinary skill in the art would understand as equivalent to a PACS). 
missing the verification, i.e. follow-ups that have not been completed. However, because the reference contemplates facilitating the scheduling of incomplete follow-up recommendations (as in [0045]), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic follow-up ordering/scheduling procedure as disclosed for newly recommended follow-ups in [0048] to also apply to incomplete follow-ups in order to allow for easy and efficient electronic scheduling or rescheduling of incomplete follow-ups to ensure that needed exams are completed (as suggested by Halsted [0045]) in an effort to avoid or minimize harm to a patient resulting from missed follow-up care (as suggested by Halsted [0007]). 
Thus, Halsted shows a method that monitors and queries patient records in a variety of databases to determine whether recommended follow-ups have been completed and facilitate notification and/or scheduling of incomplete follow-up recommendations. The manner in which Halsted identifies follow-up events for monitoring appears to be via user input, e.g. by a user selecting a follow-up event for tracking as described in [0065]. However, this method of identifying a follow-up does not explicitly include the one or more recommended follow-up being from at least one imaging study and at least one clinical lab test related to the at least one imaging study. 
However, Kulon teaches that a follow-up event is identified for monitoring by analyzing recommendations present in various prior patient reports (Kulon [0025], noting the system analyzes reports, detects any previous recommendations, and determines whether an exam has been performed; this analysis can occur for a single patient). The detection of previous recommendations occurs by examining the text of prior reports as described in [0027]-[0032]. Analyzed reports can include reports relating to radiologic exams and/or laboratory activities per [0021]-[0022], which are considered 
	Regarding claim 9, Halsted in view of Kulon teaches a computer program product for performing an analysis of medical images, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (Halsted Fig. 1, noting the system is a computerized server-based system, indicating the execution of stored instructions via a processor) as in claim 1 above.
Claims 5 and 13
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein searching the plurality of medical systems comprises making an HL7 query (Halsted Fig. 2, [0052], noting an HL7 interface that allows for querying of hospital systems, i.e. the query is an HL7 query).
Claims 7 and 15
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein continually monitoring the electronic medical record system comprises registering to receive updates from the electronic medical record system (Halsted Fig. 4, [0013], noting a user can subscribe (i.e. register) to receive notifications regarding the occurrence or non-occurrence of recommended follow-up events).
Claim 19
Halsted in view of Kulon teaches the method of claim 1, and the combination further teaches determining one or more annotations from a first report of a patient that are related annotations from one or more additional reports of the patient; providing the one or more annotations to the user with a prompt to link the related annotations from the one or more additional reports (Halsted [0038], noting natural language processing of clinical notes (i.e. annotations in a report); identified terms (e.g. diagnoses) can be compared to those in subsequent reports, and a user can be provided with a link to both an original report and subsequent report to with so they may view the related annotations (e.g. diagnosis discrepancies between reports)).
Claim 20
Halsted in view of Kulon teaches the method of claim 1, and the combination further teaches wherein the follow-up comprises an imaging study, a laboratory study, or a pathology study (Halsted Fig. 16, [0045], noting a recommended follow-up MRI (i.e. imaging study); see also [0044], noting recommended lab tests (i.e. a laboratory study)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Villasenor et al. (US 20070143143 A1).
Claims 2 and 10
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, but the combination fails to explicitly disclose wherein the recommended follow-up comprises communication of a finding. However, Villasenor shows that an action monitored for completion in a medical workflow may be the communication of relevant information to a patient (Villasenor abstract, noting medical systems are monitored to determine if patient discharge instructions have been completed for a patient requiring discharge. A clinician completing a discharge instructions task for a patient is considered equivalent to the communication of a finding because the discharge instructions may include the communication of information relevant to a patient’s diagnosis or recent procedure as shown in Figs. 3-4 and may include a specific diagnosis such as “pneumonia” as disclosed in [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to specify that a recommended follow-up may comprise a communication of a finding in order to provide a patient with relevant information regarding their diagnosis or procedure in a . 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Chen et al. (US 20150310176 A1).
Claims 3 and 11
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, showing the sending of notifications to a user by a variety of communication means (e.g. via email, text message, instant message, etc. as noted in Halsted [0053] & claim 2). However, the combination fails to explicitly disclose wherein notifying the user comprises sending a HL7 message. However, Chen shows that follow-up noncompliance notifications may be sent to a user specifically via HL7 messages (Chen [0063]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the varied notification means of the combination to specifically utilize HL7 messages because HL7 messaging protocols are a known standard for exchanging health-related information, as suggested by Chen [0073]. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of “DICOM Query/Retrieve Part 1” by Roni Zaharia, hereinafter “Zaharia.”
Claims 6 and 14
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, and the combination further teaches wherein searching the plurality of medical systems comprises making a query using a known medical communication standard (Halsted Fig. 2, [0052], noting an HL7 interface that allows for querying of hospital systems). However, the combination fails to explicitly disclose wherein searching the plurality of medical systems comprises making a DICOM query. However, Q/R teaches that DICOM querying is a fundamental service for searching through medical imaging systems (Zaharia Pg 1, “Query/Retrieve, or Q/R for short, is the DICOM service for searching images on the PACS and getting a copy of them to the workstation where they can be displayed. Q/R is a .  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claims 1 and 9 above, in further view of Ghouri et al. (US 20160357910 A1).
Claims 8 and 16
Note: the independent claims do not require a medical billing system (because the plurality of medical systems may comprise “another electronic medical record system, a picture archiving and communication system, or a medical billing system,” emphasis added), and claims 8 and 16 thus further describe an optional limitation that is not required when considering the claim set as a whole. However, in the interest of compact prosecution, art has been applied to this limitation below. 
Halsted in view of Kulon teaches the method and computer program product of claims 1 and 9, respectively, showing a system that searches a variety of clinical databases to detect occurrence or non-occurrence of patient events. However, the combination fails to explicitly disclose a medical billing system, wherein the medical billing system comprises an insurance claim system. However, Ghouri teaches searching of a medical billing system comprising an insurance claim system for the purpose of analyzing whether a recommended follow-up was performed (Ghouri Fig. 3, [0031]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the querying of various clinical databases as in the combination to include also querying a medical billing system comprising an insurance claim system as in Ghouri because Ghouri shows that this type of database contains relevant indicators of whether a recommended follow-up action was performed or not (as suggested by Ghouri [0031]), and including an additional source of clinical information for searching would increase the accuracy of the system’s determination of whether the recommended procedure was actually performed or not. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Halsted in view of Kulon as applied to claim 1 above, in further view of Reicher (US 20120130223 A1).
Claim 17
Halsted in view of Kulon teaches the method of claim 1, and the combination further contemplates the comparison of radiology reports, pathology reports, etc. (Halsted [0038]). However, the combination fails to explicitly disclose: determining a lesion or tumor in a current report; determining one or more comparison reports having a same lesion or tumor as the current report; ranking each of the comparison reports based on the lesion or tumor.  
However, Reicher teaches that a clinical tracking system may determine a lesion or tumor in a current report (Reicher Figs. 2-4, showing a lesion identified in a current image), determine one or more comparison reports having a same lesion or tumor as the current report (Reicher Fig. 7, showing a previous image of the identified lesion from 3 weeks ago; see further [0064], [0071], [0075], noting information from previous exams regarding a lesion in a current image may be made available), and rank each of the comparison reports based on the lesion or tumor (Reicher Fig. 7, [0076], noting the previous images are arranged (i.e. visually ranked) by how far in the past the lesion was measured).
In summary, the combination shows a clinical tracking system that can track a patient’s treatment events and provide comparison of reports across time, but does not specify particular tracking of a lesion across reports, while Reicher shows that a patient’s lesions may be monitored across time in a clinical tracking system. The system of Reicher includes the identification of lesions in current images/reports and comparison of the current size with previous measurements of the same lesion identified from previous reports for the purpose of tracking clinical outcomes of a patient’s lesion treatments (e.g. reduction in size). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the lesion identification and tracking functionality of Reicher in the system of the combination in order to allow for the monitoring of clinical treatment events and outcomes specific to lesions, e.g. to determine if lesion size reduction treatment goals have been met by a particular point in the patient’s treatment timeline. This would offer the advantage of tracking a lesion’s response to treatment over time (as shown in at least Fig. 15) such that a user can more easily determine how well a patient is responding to performed treatment (as suggested in [0100]). 
Claim 18
Halsted in view of Kulon and Reicher teaches the method of claim 17, and the combination further teaches determining one or more prior reports occurring before the one or more comparison reports, wherein the one or more prior reports comprise one or more additional lesion (Reicher Fig. 7, noting a current image of lesion #1, a comparison report image of lesion #1 from 3 weeks ago, and a prior report image occurring 4 weeks ago (i.e. before the comparison report) that also includes lesions #s 2&3 in addition to lesion #1).  
However, Reicher teaches that a clinical tracking system may provide annotations for a current image report that are related to additional image reports for a patient such that a user is prompted to link the related annotations to the additional image reports (Reicher Figs. 3-5, [0061]-[0064], noting annotations added to an image with options to link the annotation to a particular indexed lesion (e.g. using lesion ID numbers) so that the annotations are all linked to a particular lesion and that lesion’s size and treatment progress can be tracked between reports over time). 
In summary, the combination shows a clinical tracking / patient treatment management system that can track a patient’s treatment objectives, but does not specify the linking of reports by annotations, while Reicher shows that treatment of a patient’s lesions may be monitored across time in a clinical tracking system via linked annotations. The system of Reicher includes annotation of image reports so that all measurements for a particular patient lesion can be easily retrieved and analyzed across multiple exams, image series, modalities, etc. for the purpose of tracking clinical outcomes of a patient’s lesion treatments (e.g. reduction in size). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the annotation linking functionality of Reicher in the system of the combination in order to allow for easier monitoring and analysis of a patient’s treatment for a particular issue across multiple visits, exams, image series, etc. (as suggested by Reicher [0064]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20140288970 A1) describes a method for identifying relevant follow-up recommendations from medical reports. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626               

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687